ORDER
Stewart Dalzell, J.
AND NOW, this 31st day of August, 2016, upon consideration of defendants Citibank, N.A., CitiMortgage, Inc,, Wilmington Trust Company, and Mortgage Electronic Registration Systems, Inc.’s motion to dismiss (docket entry # 18), and plaintiffs’ response in opposition thereto, and for the reasons set forth in the accompanying Memorandum, it is hereby ORDERED that:
1. Defendants’ motion to dismiss is GRANTED;
2. Defendants’ motion for leave to file a reply (docket entry # 21) is DENIED;
3. Plaintiffs’ claims for quiet title, breach of contract, breach of good faith and fair dealing, wrongful foreclosure, and slander of title are DISMISSED WITH PREJUDICE with respect to all defendants for lack of subject matter jurisdiction;
4.Plaintiffs’ claims for fraud in the concealment, fraud in the inducement, violation of the Real Estate Settlement Procedures Act, fraudulent misrepresentation, violation *642of the Homeowner’s Equity Protection Act, negligent infliction of emotional distress, negligence, and dual tracking are DISMISSED WITH PREJUDICE with respect to defendants Citibank, N.A, CitiMortgage, Inc., Wilmington Trust Company, and Mortgage Electronic Registration Systems, Inc.;
5. Defendants Citibank, N.A., CitiMort-gage, Inc., Wilmington Trust Company, and Mortgage Electronic Registration Systems, Inc. are DISMISSED from this case and the Clerk of Court shall MARK these defendants as TERMINATED; and
6. Plaintiffs shall, by November 1, 2016, properly SERVE defendant Prentice Hall Corporation System, Inc. pursuant to Fed. R. Civ. P. 4 or PROVIDE evidence that they have indeed properly served defendant Prentice Hall Corporation System, Inc.